Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Claims 1-10 are currently being examined.  

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 6, 8-11, 16, 18, and 22 of U.S. Patent No. 9,796,080.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '080 patent discloses the following with respect to the Applicant’s claims:
1. A method for managing shipment containers for product order processing within a storage-and-retrieval system including a first portion of a structural framework defining a grid of storage locations configured for receiving a plurality of shipment containers including storage containers and delivery containers; (See Claim 1)
two sets of intersecting rails arranged on the grid and configured to enable access to each of the storage locations by at least one of plural robotic load handlers; and	(See Claim 1)
a dispatch system configured to convey received shipment containers for transport to customers or for return to the storage-and-retrieval system,	(See Claim 1)
the dispatch system including at least a lift mechanism, conveyor, and a container processing system, the method comprising:	(See Claim 1)
combining an empty delivery container of a first structural configuration with an empty storage container of a second structural configuration to form a nested shipment container for delivery to the storage-and-retrieval system by the dispatch system; and (See Claim 1, Claim 8, and Claim 18)
separating a nested delivery container from a storage container for delivery by at least one of the plural robot handlers to the dispatch system.  	(See Claim 1 and Claim 9)
2. The method according to claim 1, comprising: storing each of plural of delivery containers into a storage container for storage in at least one of the storage locations. (See Claim 1 and Claim 2)
3. The method according to claim 1, comprising:  storing, via the at least one robotic load handler, in at least one of the storage locations at least one delivery container containing at least one picked item.  (See Claim 1 and Claim 3)
4. The method according to claim 3, comprising:  placing an empty delivery container in a storage container after a delivery container containing items has been removed from the storage container.  (See Claim 16)
5. The method according to claim 3, wherein at least one of a plurality of delivery containers is nestable with at least one other delivery container.  	(See Claim 8)
6. The method according to claim 3, comprising:  placing the nested delivery container within the storage container in at least one of the grid storage locations.  	(See Claim 13)
7. The method according to claim 3, comprising: storing at least one partially or fully-picked delivery container via the at least one robotic load handler in a grid storage location.  (See Claim 3)
8. The method according to claim 7, comprising: retrieving, via at least one robotic load handler, from the storage location, the delivery container for dispatch.  (See Claim 6 and Claim 13)
9. The method according to claim 7 comprising: removing, with at least one lifter mechanism, the at least one delivery container received for dispatch, from the storage container.  (See Claim 1 and Claim 9)
10. The method according to claim 9, wherein the storage container from which the delivery container is removed includes one or more apertures or cutouts, and removing the delivery container comprises: at least initiating removal, via the apertures or cutouts, of the one delivery container.  (See Claim 10, Claim 11, and Claim 22)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 4, 2022